DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-11 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Smith et al., US 2007/0138092 (Smith).
Regarding claim 1, Smith discloses a membrane filtration system (abstract, fig. 1) comprising:
A supply tank (REF 1) for receiving a supply of raw fluid for filtration;
A membrane filter (REF 6) at least partially submerged within the raw fluid;
A suction line (REF 10) attachable to the membrane filter for drawing the raw fluid from the supply tank through the membrane filter and to a storage reservoir (REF 9) for storage as a cleaned fluid;
A pump (REF 11, ¶ 0040) for supplying a negative pressure to the suction line for drawing raw fluid through the membrane to the storage reservoir; and
Wherein the negative pressure in the suction line is monitored and controlled (via REF 23, 18, 19) so as to be maintained between acceptable operating limits (¶ 0046-0049).
Regarding claim 2, Smith discloses a system wherein the negative pressure in the suction line is monitored by way of a pressure sensor (REF 23, ¶ 0052).
Regarding claim 3, Smith discloses a system wherein the pressure sensor (REF 23) measures a negative fluid pressure at the membrane filter (REF 6, fig. 1, ¶ 0047).
Regarding claim 4, Smith discloses a system wherein the negative fluid pressure is controlled by a controller (REF 18, 19) mounted with respect to the pump (REF 11).
Regarding claim 5, Smith discloses a system wherein the controller receives and processes the negative fluid pressure measured by the pressure sensor and controls 
Regarding claim 8, Smith is relied upon in the rejections set forth above.  Smith further discloses a system comprising:
A bypass line (REF 16) connecting the suction line to the storage reservoir so as to bypass passage of fluid through the pump (REF 11); and
A pressure regulating valve (REF 22) located within the bypass line, wherein upon a negative pressure level being present in the suction line reaching a predetermined level, the pressure regulating valve opens to connect the suction line with the storage reservoir (¶ 0045, 0049).
Regarding claim 9, Smith discloses a system further comprising a controller (REF 18, 19) that controls a state of the pressure regulating valve between an open state and a closed state (¶ 0049).
Regarding claim 10, Smith discloses a system wherein the controller (REF 18, 19) comprises one or more pressure sensors (REF 23) located in the suction line (REF 10) for measuring the negative pressure level within the suction line (¶ 0047, 0052).
Regarding claim 11, Smith discloses a system wherein the controller compares the negative pressure level received from the one or more pressure sensors against the predetermined pressure level, and if the negative pressure level is at or above the predetermined pressure level, the controller causes the pressure regulating device to an open state to facilitate flow of cleaned fluid from the storage reservoir into the suction line, thereby reducing the negative pressure level within the suction line (¶ 0046-0052).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claims 6-7, while Smith discloses the pump being a constant flow rate pump (¶ 0042) where pressure differentials cause a variable speed of the pump to increase thereby maintaining a constant flow rate, Smith does not explicitly disclose the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779